Mandate corrected by opinion October 23, 1934                           CORRECTION OPINION
It appearing from the proper application that the rights of the Crook County Improvement District No. 1, as set forth in the circuit court decree, on account of a clerical error, are not correctly described and that the same should be changed, and that the language used, in describing the rights and duty of water for the Crook County Improvement District No. 1, is ambiguous and susceptible of two meanings, as the name of the river is not mentioned, the decree of the circuit court is corrected and the same is further modified so as to read as follows:
"Crook County Improvement District No. 1; Transmission losses 35%; Cubic feet per second of time per acre at diversion, April 1 to May 1, 1 ft. to 137 ac.; May 1 to May 15, 1 ft. to 109 ac.; May 15 to Sept. 15, 1 ft. to 86.6 ac.; Sept. 15 to Oct. 1, 1 ft. to 109 ac.; Oct. 1 to Nov. 1, 1 ft. to 137 ac.; Total acre feet during season 4.20 at Lone Pine Weir on Crooked River."
CAMPBELL and BAILEY, JJ., not sitting. *Page 403